DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In view of the Appeal Brief and Supplemental Appeal Brief filed on 4/16/2021 and 6/3/2021, respectively, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:

(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.


Formal Matters
Applicant’s responses filed on 4/16/2021 and 6/3/2021 (i.e., Appeal Brief and Supplemental Appeal Brief, respectively), has been entered.  Claims 1-10 and 12-15 are pending.  Claims 1-7, 14 and 15 have been withdrawn as being directed to a non-elected invention.  Claims 8-10, 12 and 13 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - Withdrawn
The rejection of claims 8-10, 12 and 13 under 35 U.S.C. § 103 as being unpatentable over Van De Rijn (Infection and Immunity, Vol. 27, No. 2, pp. 444-448; 1980), further in view of Cellini (WO 2014/019696; 2014), has been withdrawn in view of Applicant’s arguments concerning inherency of the detection of eukaryotes within the cited references.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This Application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 8-10, 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Van De Rijn et al. (Infection and Immunity, Vol. 27, No. 2, pp. 444-448; 1980; cited in the IDS dated 6/8/2018), further in view of Cellini et al. (WO 2014/019696; 2014; cited in the IDS dated 6/8/2018) and Serebrennikova et al. (U.S. Patent No. 7,952,693; 2011).
Regarding claims 8 and 13, Van De Rijn teaches a chemically defined medium for growing bacteria which has enhanced bacterial growth rates (doubling times) enhanced high culture densities and the ability of using small inocula without prior adaption regimens (Abstract).  Further, Van De Rijn teaches that a sample is contacted with the chemically defined medium, where the sample can be bacterial isolates samples, such as those from patients, and such a chemically defined medium can be used to study human pathogens (page 447, column 2, paragraph 1; i.e., a method of detecting prokaryotes and eukaryotes in a sample, bioburden testing).
Van De Rijn teaches a chemically defined culture medium that comprises glutamine, cystine and/or cysteine, adenine, guanine, aminobenzoic acid and an iron (III) 
Regarding claims 8 and 9, Van De Rijn teaches that the chemically defined medium was tested with bacteria doubling times of the bacteria were 32-54 minutes (page 446, column 1, paragraph 2, Table 2), 18 hour cultures were assessed for DNAse (page 445, column 2, paragraph 1), while strains grown on chemically defined culture plates were grown for 24 hours (page 446, column 1, paragraph 4).  In view of the above, Van De Rijn teaches that the incubation was performed between 0-30 hours (i.e., the limitation “less than 30 hours” is interpreted to include zero hours for the lower limit for incubation).
Regarding claims 8 and 10, Van De Rijn teaches that presence of the tested bacteria was turbidimetrically determined using a spectrophotometer (i.e., detection via growth; page 444, column 2, paragraph 5).  Van De Rijn teaches a chemically defined medium for growing bacteria that has the same components as instantly claimed.  
Regarding claim 12, Van De Rijn teaches that the culture medium can be in liquid or solid form, where for the solid form, a gelling agent (i.e., agarose) is added (page 444, column 2, paragraph 5).
As noted above, Van De Rijn teaches that aminobenzoic acid is at 0.2 mg/L (0.0002 g/L) which is below the claimed range for this component.  
Although Van De Rijn teaches a culture medium that comprises glutamine, cysteine and/or cystine, adenine, guanine, and an iron (III) salt within the claimed range, and aminobenzoic acid below the claimed range, Van De Rijn does not teach that the culture medium comprises aminobenzoic acid within the claimed range of 0.01 to 10 g/L.  
Further, although Van De Rijn teaches that presence of the tested bacteria was turbidimetrically determined using a spectrophotometer (i.e., detection via growth), Van De Rijn does not teach the detection via spectrophotometric methods of both eukaryotes and prokaryotes within the sample.
Cellini teaches a culture medium for culturing bacteria, where the cultivation medium further comprises, among others, glutamine (9.5-10.5 g/L), adenine (0.9-1.1 g/L), guanine (0.03 g/L), p-aminobenzoic acid (0.013 g/L), ferric nitrate (0.02 g/L), cysteine (24.9-26.9 g/L), cystine (1-1.2 g/L), where p-aminobenzoic acid (0.013 g/L) is within the claimed range (page 4, lines 17-22).

Serebrennikova teaches it was known in the art of a variety of methods for determining the presence of microorganisms in blood samples (column 1, lines 24-25).  Serebrennikova also teaches the detection of microorganisms is by spectrophotometric measurements taken at several wavelengths across the UV-Vis-NIR spectrum (Abstract).
Serebrennikova teaches method to detect different microorganisms by spectral analysis in which two different microorganisms, Candida glabrata (yeast, a eukaryote) and Staphylococcus epidermidis (bacteria; a prokaryote), were present in the same blood samples tested in culture media (column 1, lines 37-46; column 26, lines 5-9).  Tested at a wavelength of 700 nm, the detection method demonstrates the changes in spectral reflectance values associated with the initial oxyhemoglobin, formation of methemoglobin, deoxygenation, Staphylococcus epidermidis buildup, and Candida glabrata buildup in a sample (column 26, lines 10-17; Figs. 22A and 22B).  As illustrated in Fig. 22A, the presence and type of the two microorganisms can be readily distinguished from the reflectance values, while Fig. 22B shows the time evolution of the reflectance spectra over a large span of wavelengths that can be used to assess the presence, absence and/or identity of multiple microorganisms (column 26, lines 18-24).  Serebrennikova teaches the method can detect the presence of multiple pathogens and provide information about the pathogen growth behavior (column 26, lines 24-27).  
Serebrennikova also teaches a comparison between calculated and measured spectra for a blood sample at different time steps of a blood culture experiment with Staphylococcus epidermidis and yeast Candida glabrata (column 26, lines 28-33; Fig. 23).  Further, Serebrennikova teaches the measured and predicted reflectance spectra and residuals for blood culture samples characterized by one particle population (erythrocytes) (designated as A), two particle populations (erythrocytes and bacterial cells) (designated as B), and three particle populations (erythrocytes, bacterial cells, and yeast cells) (designated as C) in the 500-850 nm spectral range (column 26, lines 33-41; Fig. 23).  Although microbial contaminants growing in blood cultures typically have small sizes, they usually reach the number densities of 107 to 109 cells per ml in positive blood cultures, and thus can alter the reflectance signal (column 26, lines 41-46; Fig. 23).
Serebrennikova teaches since the two different microorganisms have different growth rates and, therefore, correspondingly different times needed to reach optically important number density values, it is possible to capture their individual contributions to the reflectance signals (column 26, lines 46-52; Fig. 23).
In view of the above, Serebrennikova teaches that it was known in the art to utilize known spectrophotometric equipment at known UV-vis-IR wavelengths to detect both eukaryotes and prokaryotes within a sample.
A person of ordinary skill in the art would have been motivated to utilize the amount of aminobenzoic acid from Cellini within the culture medium of Van De Rijn as well as utilize known spectrophotometric equipment at known UV-vis-IR wavelengths as taught in Serebrennikova to detect both eukaryotes and prokaryotes within a sample since Van De Rijn, Cellini and Serebrennikova teach known culture methods, culture mediums and detection techniques, where both Van De Rijn and Cellini use aminobenzoic acid and 
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the amount of aminobenzoic acid from Cellini within the culture medium of Van De Rijn as well as utilize known spectrophotometric equipment at known UV-vis-IR wavelengths as taught in Serebrennikova to detect both eukaryotes and prokaryotes within a sample since Van De Rijn, Cellini and Serebrennikova teach known culture methods, culture mediums and detection techniques, and in doing so would provide an advantage to the Van De Rijn method by expanding the culture medium composition known to work with other bacteria and techniques that can detect both eukaryotes (e.g., yeasts) and prokaryotes (bacteria) within a patient sample.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments are moot in view of the new rejection above.
With regard to Applicant’s arguments regarding teachings within the rejection do not apply to eukaryotic cells, and that a person of ordinary skill in the art would not know or reasonably expect that the method of the prior art would detect eukaryotic cells (Appeal 
It is additionally noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
With regard to Applicant’s arguments regarding detection of eukaryotes is not inherent in the references (Appeal Brief, pages 6-10), this is not persuasive in view of the new rejection and the supplied rationale for obviousness.  

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653



/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653